                                           Case 3:19-cv-07945-JSC Document 57 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HENRY HERNANDEZ,                                  Case No. 16-cv-06723-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER CONTINUING CASE
                                                  v.                                       MANAGEMENT CONFERENCE
                                   9

                                  10     SYSCO CORPORATION, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Upon review of the parties’ Joint Case Management Conference Statement, the Court

                                  14   continues the June 4, 2020 Case Management Conference to July 2, 2020 at 1:30 p.m. via

                                  15   videoconference. The deadline to complete mediation is August 6, 2020. The Court will not

                                  16   continue the deadline if the parties cannot meet in person; instead, if the mediation cannot be done

                                  17   in person it must be done via videoconference. The parties shall submit an updated Case

                                  18   Management Conference statement by June 25, 2020 which must include the date of the

                                  19   mediation, the name of the mediator, the proposed form of notice, and a proposed schedule

                                  20   through trial.

                                  21

                                  22           IT IS SO ORDERED.

                                  23   Dated: May 29, 2020

                                  24

                                  25
                                                                                                   JACQUELINE SCOTT CORLEY
                                  26                                                               United States Magistrate Judge
                                  27

                                  28
